Citation Nr: 0931977	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-18 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Propriety of severance of service connection for Type II 
diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1967.  Service records reflect that he served aboard 
the USS Saratoga and the USS Constellation.  He received 
numerous awards to include the Vietnam Service Medal.  His 
military occupational specialty was as an aircraft mechanic.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which severed service connection for type II diabetes 
mellitus with oculopathy and progressive neuropathy, due to 
exposure to herbicides.  


FINDINGS OF FACT

1.  The RO followed the proper administrative procedures to 
effectuate the severance of service connection.

2.  The RO, in an October 2001 rating decision, granted 
service connection for diabetes mellitus with oculopathy and 
progressive neuropathy based on a presumption of Agent Orange 
exposure due to service in Vietnam.  

3.  In granting the claim of service connection in October 
2001, the RO erroneously concluded that the Veteran's service 
included service in the Republic of Vietnam as defined by VA 
regulations.

4.  The Veteran did not set foot on the shores of Vietnam; 
there is no evidence showing that he had duty or visitation 
in Vietnam as defined by VA regulations.

5.  The rating decision of October 2001 which granted service 
connection for diabetes mellitus as a presumptive condition 
of herbicide exposure was clearly and unmistakable erroneous.


CONCLUSIONS OF LAW

1.  The rating decision of October 2001 which granted service 
connection for diabetes mellitus with oculopathy and 
progressive neuropathy based on a presumption of Agent Orange 
exposure was clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.105(a) (2008).

2.  A subsequent rating decision properly severed service 
connection for diabetes mellitus with oculopathy and 
progressive neuropathy based on a presumption of Agent Orange 
exposure.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.105(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duty to assist a veteran in the 
development of his claims. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
However, inasmuch as the propriety of the severance involves 
a determination as to clear and unmistakable error (CUE), the 
VCCA is not for application.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).

Regardless, the Board notes that the Veteran was provided the 
appropriate due process by an April 2002 letter following the 
rating decision proposing severance.  Moreover, the Veteran 
had previously been issued a VCAA notice letter in July 2001 
with regard to establishing service connection.  Clearly, he 
was made aware of what was necessary to establish service 
connection, and was provided appropriate due process with 
regard to the need to submit evidence showing that the 
severance should not take place.  Further, the Veteran has 
been made aware of the evidence needed in this case, and no 
prejudice exists in adjudicating this appeal.  The service 
representative's July 2009 argument that the claim should be 
remanded to obtain the Veteran's service personnel records is 
noted.  However, all pertinent findings as to the Veteran's 
military service are included in the available documents of 
record.  

Severance

The Veteran and his representative contend, in essence, that 
the Veteran has met the presumptive requirements of service 
connection for diabetes mellitus, due to herbicide exposure, 
and should retain service connection for diabetes mellitus on 
a presumptive basis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  If a Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309(e) (2008).  The Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41442- 41449, and 61 Fed. Reg. 
57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).

In March 2001, the Veteran filed a claim for service 
connection.  In an October 2001 rating decision, the RO 
granted service connection for various conditions, to include 
Type II diabetes mellitus with oculopathy and progressive 
neuropathy, based on presumed exposure to herbicides as 
indicated by the fact that he had been awarded a Vietnam 
Service Medal.  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed and amended.  
38 C.F.R. § 3.105(a) (2008).

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  Where 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The Claimant will be notified at 
his or her latest address of record of the contemplated 
action, and furnished detailed reasons thereof, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 2002 & Supp. 2008); 38 C.F.R. § 3.105 
(2008).

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).

The Court has held that the same CUE standard that applies to 
a Veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of proof."  
See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.").  See also Graves v. 
Brown, 6 Vet. App. 166, 170 (1994) (holding that clear and 
unmistakable error is defined the same under 38 C.F.R. § 
3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under section 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 
340, 342-43 (1997).  The Court reasoned that because section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court reasoned that 
"[i]f the Court were to conclude that . . . a service 
connection award can be terminated pursuant to section 
3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, the VA would be 
placed in the impossible situation of being forever bound to 
a prior determination regardless of changes in the law or 
later developments in the factual record."  Venturella, 10 
Vet. App. at 342-43.

At the outset, it is important to address whether or not the 
procedural requirements were met as to severance of service 
connection and the ancillary issues that flowed therefrom.  
The Veteran and his representative have not asserted, nor has 
the record shown, that there were any procedural deficiencies 
with regard to the provisions of 38 C.F.R. § 3.105(d).  A 
rating decision of March 2002 proposed severance of the 
aforementioned rating and in April 2002, the Veteran was 
given notice of the proposed severance.  In August 2002, more 
than 60 days later, the Veteran's rating for diabetes 
mellitus was severed in accordance with 38 C.F.R. § 3.105(d), 
and he was notified of the severance.  The severance 
procedures were properly followed.

In this case, the Veteran has not expressed specific 
contentions regarding his current claim.  For example, he has 
not specified or otherwise asserted that he ever set foot on 
the soil of the Republic of Vietnam or that the vessels 
mentioned above operated in the inland waterways of Vietnam 
while he was on board.  

There is evidence in the claims folder that the USS 
Constellation was in the official waters off Vietnam from 
June 6, 1967, to June 11, 1967, June 18, 1967, to July 25, 
1967, August 1, 1967, to September 3, 1967, September 25, 
1967, to October 15, 1967, and October 24, 1967, to November 
12, 1967.  It is important to note, however, that an opinion 
of the General Counsel for VA held that service on a deep-
water naval vessel off the shores of Vietnam without proof of 
actual duty or visitation in the Republic of Vietnam may not 
be considered service in the Republic of Vietnam for purposes 
of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as 
the period beginning on February 28, 1961, and ending on May 
7, 1975, and that this was not inconsistent with the 
definition of service in the Republic of Vietnam found in 38 
C.F.R. § (a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997); see 
also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upheld 
VA's requirement that a claimant must have been present 
within the land borders of Vietnam at some point in the 
course of his or her military duty in order to be entitled to 
the presumption of herbicide exposure under 38 U.S.C. § 
1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  However, in 
regulations adding diabetes mellitus as a disability 
presumptively related to herbicides, VA stated that "service 
in the Republic of Vietnam" includes service on inland 
waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).  

As noted by the RO in the March 2002 rating decision which 
proposed to sever service connection for Type II diabetes, 
the USS Constellation was deployed to the Western Pacific 
beginning in 1964 for a total of seven combat cruises.  She 
was specifically deployed to "Yankee Station" in the South 
China Sea.  She did not make port in the Republic of Vietnam.  
As to the USS Saratoga, she was deployed to the Western 
Pacific in May 1972, arriving at "Yankee Station" that 
month.  "Yankee Station" was an operating area 100 miles 
off the Indochinese coast.  The Veteran was not on active 
duty during this period of time.  (Note:  The Board's own 
search on the Internet corroborates these findings.)  

Pursuant to 38 C.F.R. § 3.13, service in Vietnam includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  Such is not shown here.  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). VA's General Counsel 
has determined that the regulatory definition (which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served in 
that Republic) requires that an individual actually have been 
present within the boundaries of the Republic of Vietnam.  
See VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a Veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.  Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a Veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era Veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.

In this case, the Veteran has not claimed that he visited 
Vietnam, only that he was on vessels that were within Vietnam 
in terms of political boundaries as well as geology.  That is 
not the standard used in this regard.  VAOPGCPREC 27-97 
indicates, in pertinent part, that it was Congress' intent to 
include the service of Veterans who actually served within 
the borders of the Republic of Vietnam and that Congress' 
focus was onground forces with no suggestion that Congress 
intended to liberalize the "Vietnam era" definition with 
respect to naval personnel serving on deep-water vessels off 
the shores of Vietnam.  Exposure to herbicides has not 
otherwise been demonstrated or shown.

The Veteran's grant of service connection for diabetes 
mellitus was made on the presumption of exposure to 
herbicides due to service in Vietnam.  At the time of the 
October 2001 rating decision, the Veteran had not presented, 
and had not alleged, that he had diabetes mellitus in service 
or within one year of service discharge.  He also had not 
presented any evidence where a medical provider had 
attributed his diabetes to service or to herbicide exposure.

Since the service department records fail to show that the 
Veteran had service in Vietnam as defined in VA regulations, 
a presumption of exposure to Agent Orange is not warranted.  
The sole basis for the award of service connection was based 
on a presumption of the Veteran being exposed to Agent Orange 
in Vietnam.  The RO, in its October 2001 decision, erred by 
concluding that he had service in Vietnam.  At that time, 
there was no evidence that the Veteran had actual duty or 
visitation within the borders of the Republic of Vietnam, and 
he had not claimed such.

For the reasons stated above, the Board finds that the RO 
followed the proper procedures for severing service 
connection for diabetes mellitus due to herbicide exposure.  
The award for this condition was clearly and unmistakably 
erroneous, and therefore, the appeal must be denied.


ORDER

The severance of service connection for diabetes mellitus due 
to herbicide exposure was proper, and the benefit sought on 
appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


